[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                May 29, 2008
                               No. 07-12770                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                       D. C. Docket Nos. 06-00168-CV-4
                                03-00279-CR-4


JAMIE EDWARD BYRD,

                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                 (May 29, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Federal prisoner Jamie Byrd, proceeding pro se, appeals the district court’s
denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.

We issued a certificate of appealability on four issues: (1) whether the district

court erred in failing to consider whether Byrd’s counsel was ineffective for not

challenging his underlying state conviction for theft by taking, which the district

court used in calculating his criminal history category for sentencing; (2) whether

Byrd sufficiently requested a stay of his § 2255 motion to allow him to complete

his challenges to his prior state convictions in state court; (3) if Byrd sufficiently

raised the request for a stay, whether the district court impliedly denied it; and (4)

if the district court did deny the request for a stay, whether it erred in doing so.

      Byrd first contends, and the government concedes, that the district court

failed to address the first of these issues. It should have addressed all of the issues,

including that one. Therefore, to avoid causing piecemeal litigation, we vacate the

denial of Byrd’s motion and remand with instructions for the district court to

address the issue of whether Byrd’s counsel was ineffective for not challenging

Byrd’s underlying state conviction for theft by taking.

      VACATED AND REMANDED.




                                            2